Citation Nr: 0204111	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for extraction of a tooth.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
dental condition due to trauma.  A notice of disagreement was 
received in May 2000, a statement of the case was issued in 
June 2000, and a substantive appeal was received in August 
2000.  In January 2002, the veteran testified at a Board 
videoconference hearing.


FINDINGS OF FACT

1.  On July 8, 1971, the veteran's initial service dental 
examination showed tooth number 18 to be defective and 
nonrestorable.

2.  On July 20, 1971, tooth number 18 was extracted. 

3.  Medical evidence shows that the veteran needs a six unit 
bridge for teeth numbers 18-22.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dental disability for VA compensation purposes have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.149 (1998); 38 C.F.R. 3.381 (1998); 38 C.F.R. 
§ 3.381 (2001).

2.  The criteria for entitlement to service connection for 
dental disability for VA treatment purposes have not been 
met.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 3.381 
(1998); 38 C.F.R. § 3.381 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  With regard to compensation claims, VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations with regard to the compensation claim and with 
all notice and assistance provisions of the new legislation 
with regard to the dental treatment claim.  The issues on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statement of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for dental condition due to trauma.  The 
Board notes that the statement of the case appears to have 
dealt only with the compensation aspect of the present 
appeal, but an August 2001 supplemental statement of the case 
encompassed both the compensation and the dental treatment 
aspects of the appeal.  

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes VA and 
private medical records.  At the January 2002 Board 
videoconference hearing, the veteran reported that no further 
evidence needed to be obtained.  As hereinafter explained 
within the discussion, no further development of the medical 
record is necessary.

As there has been substantial compliance with the Veterans 
Claims Assistance Act of 2000 and implementing regulations, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

Factual Background

The present appeal arises from a claim for benefits received 
from the veteran in November 1998.  The veteran contends that 
he is entitled to VA compensation and dental treatment based 
on the inservice removal of tooth number 18.  He alleges that 
the extraction was without his consent.  He further maintains 
that as a result of the extraction, he now needs a six unit 
bridge for teeth number 18-22.  Service medical records 
confirm the extraction of tooth number 18.  Specifically, 
service medical records show that at the time of initial 
dental examination on July 8, 1971, tooth number 18 was found 
by the examiner to be defective and non-restorable.  This 
tooth was extracted on July 20, 1971.  

Of record are copies of letters from various family members 
dated in 1971 which make reference to the veteran having 
complained about a tooth being removed without his consent.  
Also of record is a May 2000 private medical record from J. 
Navarrete, Jr., DDS, of record which confirms that the 
veteran needs a six unit bridge.

Service Connection for Dental Disability for Compensation 
Purposes.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  A veteran can receive 
compensation for certain disabilities involving the mouth, 
including loss of teeth due to the loss of substance of the 
body of the maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  However, a note to 
that regulatory provision is to the effect that the ratings 
will apply only to bone loss through trauma or disease such 
as osteomyelitis, and not to the loss of the alveolar process 
as a result of periodontal disease, since such loss is not 
considered disabling.  In other words, the loss of a tooth 
can be compensably service-connected only if such loss is, 
among other things, due to the loss of substance of the body 
of the maxilla or mandible without loss of continuity.  See 
generally Woodson v. Brown, 8 Vet.App. 352, 354 (1995); 
Simington v. West, 11 Vet.App. 41, 44 (1998)  

The Board notes here that the veteran's claim was received in 
November 1998.  Regulatory law in effect at that time 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were not disabling 
conditions, and could be considered service connected solely 
for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1998).

However, effective June 8, 1999, the foregoing was combined 
into a new version of 38 C.F.R. § 3.381.  See 38 C.F.R. § 
3.381 (2001); 64 Fed. Reg. 30392 (1999).  Since the veteran's 
claim was received in December 1998, both versions of the 
regulation must be considered.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Under 38 C.F.R. § 3.381 effective June 8, 1999, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  

With regard to the claim for VA compensation for the tooth 
extraction, it appears that the result is the same under 
either version of the applicable regulations.  The record 
shows that the veteran is seeking this benefit for a tooth 
which was extracted.  However, the medical evidence shows 
that this missing tooth is replaceable.  Under applicable 
law, therefore, this is not a disability for which 
compensation may be awarded.  In other words, the veteran's 
compensation claim is precluded by law.  

Service Connection for Dental Disability for Treatment 
Purposes.

The Board also finds that service connection for dental 
disability for treatment purposes is not warranted in the 
present case.  See generally 38 U.S.C.A. § 1712.  Based on 
the record, the Board must conclude that the extraction of 
tooth number 18 during the veteran's service was accomplished 
as part of ordinary dental treatment because the tooth in 
question was found to be defective and non-restorable on 
entrance examination. 

Under the version of 38 C.F.R. § 3.381(b) in effect prior to 
June 8, 1999, the furnishing of treatment during service 
would not be considered per se as aggravation of a dental 
condition which was shown to have existed prior to entrance 
into service.  That regulation also clearly provided that 
service connection by aggravation would not be conceded if 
the tooth at enlistment was classified as defective but was 
not restorable.  

Under the current version of 38 C.F.R. § 3.381(d)(5), teeth 
noted at entry as non-restorable will not be service-
connected, regardless of treatment during service.  

The Board believes that under either version of 38 C.F.R. 
§ 3.381, there is no basis for finding that service 
connection is warranted for treatment purposes since the 
defective tooth was found at entry into service and found to 
be non-restorable.  

Conclusion

The Board recognizes the veteran's contention that his tooth 
was removed by military medical personnel without his 
consent.  The Board also notes that copies of 1971 letters 
from family members show that the veteran apparently felt 
this way at the time of the tooth extraction.  However, the 
service medical records lead the Board to believe that the 
veteran must have known when he returned to the dental clinic 
within two weeks of his initial dental examination that he 
was there for some treatment purpose.  The record suggests 
that the extraction was accomplished in the normal course of 
treatment.  VA's General Counsel has held that extraction of 
a tooth during service does not constitute inservice trauma 
for purposes of entitlement to VA dental treatment.  
VAOPGCPREC 5-97 (Jan. 22, 1997).  To the extent that the 
veteran maintains that malpractice was involved, such a 
question is a medical question which he as a layperson is not 
competent to address.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  At any rate, given the nature of the dental 
condition at issue and the clear evidence that the tooth was 
determined at entry into service to be defective and non-
restorable, the Board finds no basis under any applicable 
laws or regulations for awarding either compensation or 
treatment.  

The Board notes here that the veteran has not been afforded a 
VA dental examination in connection with this claim.  
However, the Board finds that such an examination is not 
necessary to reach a determination on this issue.  As 
discussed above, the record includes sufficient competent 
evidence to allow the Board to reach a determination.  Under 
such circumstances, an examination is not reasonably 
necessary.  See generally 38 C.F.R. § 3.159(c)(4); 66 Fed. 
Reg. 45,631 (Aug. 29, 2001).

Finally, the Board has also considered the doctrine of 
reasonable doubt with regard to this claim.  However, the 
record does not provide an approximate balance of negative 
and positive evidence on the merits with regard to this 
issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

